Eiss, C. J.
1. This court has held in this case: “It is reasonably to he expected of a railway employee, who is engaged in the performance of duties in and around one of the freight yards of his master, that he shall avail himself of his opportunities to familiarize himself with his surroundings and note the location of a culvert passing under an embankment along which tracks are laid, to the end that he may guard against the obvious danger of falling into the culvert in the event his duties call him in the night-time to the point where it is situated; and if he be injured by falling into the same, he can not be heard to say that though he knew of its existence, and notwithstanding he had previously had full opportunity to acquaint himself with its relative location, he did not in point of fact know exactly where it was, and that his master should have warned him of the danger of falling into it before sending him at night to attend to his duties on and around an engine which had been left directly over the culvert.” 121 Ga. 651. The evidence on the trial now under review was the same as that on the former trial, to which the above ruling was applied. Accordingly, the plaintiff below was not entitled to recover, and the court did not err in directing a verdict for the defendant company. There was no conflict in the evidence as to the facts of the case to which the above-quoted ruling was . applied.
2. Section 5331 of the Civil Code, authorizing the court to direct the jury to find a verdict for the party entitled thereto, where there is no conflict in the evidence, and that introduced, with all reasonable deductions or inferences therefrom, demands a particular verdict, is not repugnant to the constitution of this State, as impairing the right of trial by jury. Tilley v. Cow, 119 Ga. 867.
3. Assignments of error not referred to in the brief of counsel" for the plaintiff in error are considered as abandoned.

Judgment afjirmed.


All the Justices concur, except Atkinson, J., who did not preside.

Action, for damages. Before Judge Hodges. City court of Macon. March 20, 1905.
Joseph II. Hall, Glawson & Fowler, and Warren Roberts, for plaintiff. Hall <& Wimberly and J. F. Hall, for defendant.